DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 06/13/2022 in which claim 3 is currently amended while claims 1-2 have been canceled. By this amendment, claims 3-13 are now pending in the application.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in claim 13, line 10, delete, “…wherein said top side of configured to…” and insert --…wherein said top side is configured to… --
Allowable Subject Matter
Claims 3-13 (renumbered 1-11) are allowed over the prior art of record.
Regarding claim 3, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination,
As in claim 3: “…wherein each of said chutes has a leg and a foot, said leg having a top end and said foot having a top side, said top end being open wherein said top end is configured to receive the disposable batteries, said top side being open wherein said top side is configured to dispense the disposable batteries; and wherein said leg has a front wall, a back wall, a first lateral wall and a second lateral wall, said first lateral wall of said leg having a pair of openings each extending therethrough, each of said openings having a lower portion having a diameter being greater than a diameter of a top portion, said openings being spaced apart from each other and being distributed between said top end and said foot”.
As in claim 13: “…said first lateral wall of said leg having a pair of openings each extending therethrough, each of said openings having a lower portion having a diameter being greater than a diameter of a top portion, said openings being spaced apart from each other and being Page 4 of 8distributed between said top end and said foot, said plurality of chutes including a first chute, a second chute, a third chute and a fourth chute, each of said first chute, said second chute, said third chute and said fourth chute having a unique width with respect to each other, said front wall of said leg of each of said chutes having indicia being printed thereon … a plurality of engagements, each of said engagements being coupled to said second lateral wall of said leg of a respective one of said chutes, said engagements being spaced apart from each other and being distributed between said top end of said leg and said foot of said respective chute, each of said engagements comprising a stem and a head, said stem extending outwardly from said second lateral wall having said head being spaced from said second lateral wall, said head being extendable through said lower portion of a respective one of said openings in said first lateral wall of said leg of a respective one of said chutes, said stem being slidable upwardly into said upper portion of said respective opening for attaching said plurality of chutes together…”.
Claims 4-12 depend either directly or indirectly from claim 3 and therefore are also allowed for the same reasons.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 2, 2022